Dissenting Opinion by
Me. Justice Jones:
I recognize that it is not within our province to pass upon the wisdom of the legislature in the enactment of legislation, that we do not pass upon the validity of an act of assembly absent a challenge thereto in an appropriate manner, and that, in the case at bar, the validity of the Act of June 1, 1945 (P. L. 1242, art. IV, §421.1, as amended, 36 P.S. §670-412.1), is not attacked. Nevertheless I have very serious doubts as to the validity of this particular statutory enactment. My reason is that the statute vests in an individual, the Secretary of the Department of Highways, without providing any standards for guidance, the sole discretion and authority to determine whether the costs incurred by a municipality authority in relocating its facilities should be shared by the Department of Highways. In *23my view, vesting such awesome power in the Secretary of Highways under the circumstances renders this Section of the statute invalid and constitutionally offensive.
Assuming, however, the validity of this Section of the statute, I disagree with the result arrived at by the majority of this Court.
The question presented on this appeal is whether the Warminster Township Municipal Authority [Authority], having rejected an offer of the Department of Highways to pay 50% of the relocation costs, can now compel the Department of Highways to petition the Pennsylvania Public Utilities Commission [PUC] to allocate the relocation costs between the Authority and the Department of Highways. The majority has determined that, once an offer has been made by the Department of Highways and rejected by a municipality authority, then the Department, if it proceeds with the work, must petition the PUC for a determination of the costs to be borne by each parly.
The Secretary of the Department of Highways indisputably has been vested, by statute, with the discretionary power to decide whether the Department should assume any part of the municipality authority’s costs of relocation. According to the majority opinion, however, this power is terminated if the Department makes an offer to share costs and if the authority rejects the offer and seeks a review by the PUC. As a result, virtually all discretion is removed from the Secretary. Under the majority opinion, once an offer has been made and rejected, the authority decides whether or not to seek PUC review, and the PUC then decides what allocation should be made. In effect, the only decision left to the Secretary of the Department of Highways would be whether initially to make an offer. The final question of whether and to what extent the relocation costs should be shared by the Department of Highways will *24actually be decided by the PUC in every case—unless the municipality authority should choose to accept the initial offer, or unless the Secretary decides not to malee any offer at all.
This result is directly contrary to both the letter and the spirit of the 1945 statute (36 P.S. §670-412.1). The probable consequence of the majority ruling will be that the Department of Highways will refuse to make any offer whatsoever to a municipality authority for the sharing of the costs of the latter’s relocation of facilities. Thus, the municipality authority will be deprived of funds which it requires for the relocation of facilities brought about not by its action, but by the action of the Department. As a practical matter, the municipality authorities will be burdened with the entire costs of the relocation of their facilities, a result which, in my opinion, is contrary to the clear legislative intendment in such circumstances.
The majority opinion argues that, if the Department of Highways is permitted to withdraw its offer, it would be operating on a “take it or leave it” basis. This implies an assumption that the Secretary would make his decision in the exercise of bad faith. If this be a valid assumption, then certainly no discretion whatsoever should be left to the Secretary. He should not even have the authority to make the initial determination of whether to offer partial payment of the relocation costs.
Assuming that the statute’s investiture of authority in the Secretary of Highways is valid, I see no basis for a ruling such as that of the majority opinion, which will seriously burden financially-impoverished municipality authorities, a result the statute was designed to avoid.